COLLINS, J.,
with whom WATHEN, C.J., joins, dissenting.
For the reasons cited by the Court, I respectfully dissent.
While I concede that the Court’s literal and formalistic reading of the pertinent statutory sections may in fact be accurate, I cannot join in the opinion that, in my view, does violence to our well-established rule of effectuating the intent of the Legislature.
The legislative intent behind the OUI statutes is apparent. The progressively longer periods of license suspension mandated by the Legislature for each additional OUI conviction graphically evince the Legislature’s intent to suspend an OUI convict’s license for a period of time commensurate with the number of convictions. See 29 M.R.S.A. § 1312-B (Pamph.1992). Notwithstanding the Legislature’s clear intent, however, it does not appear that the Legislature contemplated the vagaries that would arise in connection with sentencing and administrative license suspension proceedings when the courts and the Secretary *50were confronted with a repeat OUI offender whose repeated “new conduct” was relatively contemporaneous.
Over the past 15 years the legislature has worked and reworked the OUI statutes at nearly every session in a consistent attempt to stop the lethal problem of drunken drivers....
Benedix v. Secretary of State, 603 A.2d 473, 475 (Me.1992).
“When it is clear that the Legislature enacted specific legislation to remedy an existing special problem, social or otherwise, such statutory enactment must be construed so as to promote the policy consideration which brought about the Legislature’s action. Such construction shall be adopted as will best curb the problem which the Legislature sought to suppress.” Id. at 473 (quoting Waddell v. Briggs, 381 A.2d 1132, 1135 (Me.1978)); see also State v. Niles, 585 A.2d 181, 182 (Me.1990) (once purpose of statute is ascertained, we should give effect to it, avoiding results that are absurd, inconsistent, unreasonable or illogical).
In light of the ambiguity of the statutory language and the fact that the Court’s formalistic reading flies in the face of the Legislature’s intent, I would read § 1312-B(2)(F) literally to require that the date of the docket entry evidencing the prior adjudication be within six years from the time of the new conduct. Such a reading would effectuate the Legislature’s intent and, in this case, would have allowed the Secretary of State to impose the suspension that the Legislature intended.
Accordingly, I would affirm the judgment of the Superior Court.